     Case 2:17-cv-03929 Document 178 Filed 07/30/21 Page 1 of 2 PageID #: 1430

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


KEITH LOWE,

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:17-cv-03929

RONNIE WILLIAMS,

                           Defendant.



                                        ORDER

        Plaintiff Keith Lowe’s Motion for Order Instructing MOCC Officials to Provide

Plaintiff Access to Word Processor and Disks [ECF No. 158] was referred to

Magistrate Judge Dwane L. Tinsley for disposition. On May 27, 2021, Judge Tinsley

submitted his Proposed Findings and Recommendations (“PF&R”) recommending

that the Motion be denied. Plaintiff has not made any objections to the PF&R and the

deadline to do so has passed. Defendant Ronnie Williams makes no objection to the

PF&R but did file an explanatory brief for the record in which he states that the word

processor Mr. Lowe sought to access had been mailed out of the Mount Olive

Correctional Complex by Mr. Lowe himself to avoid confiscation after being

disciplined for possessing contraband and attempting to escape. [ECF No. 166].

        A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge
  Case 2:17-cv-03929 Document 178 Filed 07/30/21 Page 2 of 2 PageID #: 1431

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections, the court adopts and incorporates

herein the PF&R and orders judgment on the Motion [ECF No 158] consistent

therewith.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:       July 29, 2021




                                          2
